  Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 1 of 20 Page ID #:8609

                         UNITED STATES DISTRICT COURT                    .. ` '.~'~~~~'!RT
                                                                 ~'Y`r '`"~
                        CENTRAL DISTRICT OF CALIFORNIA                ~ ~ ~ ;~~~J
                                                                                    ..
                                                                ~       :.1, > r+~~~ .li ~h ~r.'~ RSA
ALEX MORGAN,et al.,                                           ~Y
          Plaintiffs,                                           ,
v.                                            Case #: 2:19-cv-01717-RGK-AGR

U.S. SOCCER FEDERATION, INC.,
           Defendants.

  EMERGENCY MOTIONS TO INTERVENE BY "USA,ex rel; STEPHEN P. WALLACE,
   aka PRIVATE ATTORNEY GENERAL", AND FOR A TEMPORARY STAY WHILE
        PRESIDENT DONALD J. TRUMP REVIEWS CASE FOR SETTLEMENT
             VIA AN EXECUTIVE ORDER,WITH BRIEF IN SUPPORT

Come now, Necessary Intervenor Parties, who allege fraud is being perpetrated
upon the US Government's "NATIONAL INTEREST" aka US Women's National
Soccer Team [USWNT], under color of Law;

1 That Intervenor &the President are Parties in [ND CA](Case #:4:20-cv-01563),
@[Dkt #: 40];(enclosed without Exhibits: See PACER)

2 That Intervenors allege that SEYFARTH SHAW ("SS"), is operating an Enterprise
to illicitly "Compound Legal Fees &Costs", with a "OverKill of Lawyers", and are
continuing to File "DISCRIMINATION; MISOGYNISTIC &SEXIST PROPOSITIONS",
solely to exponentially DELAY &DEFLECT ANY SETTLEMENT,ad infinitum, with
MALICE &FORETHOUGHT,&have now FILED a REPLY to USWNT's "Motion for
Summary Judgment", WITHOUT THE AUTHORIZATION, KNOWLEDGE &CONSENT
of USSF President, CARLOS CARDEIRO,compelling his Honor to RESIGN his Legacy
@ the USSF,for ("SS") FILING "Women were inherently Inferior to Men"?

3 That the "NATIONAL INTEREST" now compels President Trump to Review the
instant CASE to determine if Violations to USWNT Due Process Rights could have
been Violated, under color of Law;
  Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 2 of 20 Page ID #:8610

4 That Intervenor's allege ("SS") has intentionally inflicted EMOTIONAL DURESS
& OPPRESSION upon the USWNT,to perpetuate Intimidation, Hostility, Failure to
Thrive, en route to the "2020 OLYMPICS in TOKYO";

  That INTERVENOR has also been VICTIM to these illicit PRACTICES;(enclosed)

5 That this Court has Jurisdiction, after NOTICE of the allegations herein, and in
the NATIONAL INTEREST,to Enter a TEMPORARY STAY,& a "FREEZE SUBMITTAL
of All Legal Fees &Costs", IN THE INTEREST OF JUSTICE; FOR GOOD CAUSE
SHOWN;& IN AN ABUNDANCE OF CAUTION for the Allegations herein, including
Latham &Watkins.
 ~  ~s ,~~ ~~►w~                              Respectfully Submitted,
CC: Coca Cola ,~~~'                                              ~
VW                                                       ~J~, ~J~` ~~~L~~     ~~
Budweiser Team Representatives
ALL Interested COUNSEL via Email
[Via USPS Priority Mail with Signature Confirmation]
                                     AFFIDAVIT
 swear this is correct under penalty of perjury.

State of ~ ~-
County of 1~,t't.~

Stephen Wallace appeared &signed this Affidavit this ~ day of March, 2020


                                                     Notary Public

                                                                                     ~G~


                                                            OFFICIAL SEAL
                                                             Al1~E MARX
                                                     NOTARY PUBLIC - STATE OF ILLINOIS
                                                      M1(~OI~SSION EI~IRES:10116/23
       Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 3 of 20 Page ID #:8611


  Private attorney gencral - Wildpedia, the &ee encyclopedia
                                                                                     http://enwildpedia.org/wild/Private_attorney~genet



          Private attorney general
          From Wikipedia, the free encyclopedia

         Private attorney general is an informal term usually used today
                                                                               in the United States to refer to a private
         party who brings a lawsuit considered to be in the public interest,
                                                                               i.e., benefiting the general public and not
         just the plaintiff. 1~ The person considered "private attorney general"
                                                                                    is entitled to recover attorney's fees if
         he or she prevails. The rationale behind this principle is to provid
                                                                              e extra incentive to private citizens to
         pursue suits that may be of benefit to society at lazge.



          Contents
              ■   1 Examples ofapplication
              ■   2 Civil Rights Attorney's Fees Award Act
              ■   3 Other uses
              ■   4 References
              ■   5 See also



        Examples of application
        Many civil rights statutes rely on private attorneys general for their enforc
                                                                                      ement. In Newman a Piggie
       Park Enterprises,~2~ one ofthe earliest cases construing the Civil Rights
                                                                                    Act of 1964, the United States
        Supreme Court r'uied that"A public accommodations suit is thus privat in form
                                                                                  e         only. When a plaintiff
        brings an action ... he cannot recover damages. If he obtains an injunc
                                                                                  tion, he does so not for himself
       alone but also as a 'private attorney general,' vindicating a policy that Congress
                                                                                           considered ofthe highest
       priority." The United States Congress has also passed laws with "priva attorn
                                                                                 te       ey general" provisions that
       provide for the enforcement oflaws prohibiting employment discri
                                                                              mination, police brutality, and water
       pollution. Under the Clean Water Act, for example,"any citizen" may
                                                                                 bring suit against an individual or a
       company that is a source of water pollution.~cirarion needed]

       Another example ofthe "private attorney general" provisions is the Racketeer
                                                                                        Influenced and Corrupt
      Organisations Act(RICO). RICO allows average citizens (private attorn genera
                                                                                  eys       l) to sue those
      organizations that commit mail and wire fraud as part oftheir cruninal enterprise.~cilation needed]
                                                                                                          To date,
      there are over 60 federal statutes~cirarion needed) that encourage private enforcemen
                                                                                            t by allowing prevailing
      plaintiffs to collect attorney's fees.

      Attorneys who function as a private attorney general do so without compensation
                                                                                          . The statutes pernritting a
      plaintiff to recover attorneys'fees have been held not to apply when the plainti
                                                                                       ff is an attorney.

      Civil Rights Attorney's Fees Award Act
      The U.S. Congress codified the private attorney general principle into taw with the enact
                                                                                                ment of Civil
      Rights Attorney's Fees Award Act of 1976,42 U.S.C. § 1988(http://www.law.comell.e
                                                                                             du/uscode
      /42/1988.htm1). The Senate Report on this statute stated that The Senate Committee
                                                                                           on the Judiciary

of7
Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 4 of 20 Page ID #:8612




                     MAKE AMERICA GREAT AGAIN!!
     J uly 7, 2015
     Stephen Wallace
     1116 Sheffer rd
     Aurora, IL 60505

     Dear Stephen,


     Thank you for your recent letter. I truly appreciate your support and encouragement. It is because of

     Americans like you that I want to become President of the United States.




     America needs reform, and a President with the ability to bring about real, positive, economic change.

     M y experience as a business executive, employing thousands, maintaining balanced budgets, and

     winning at negotiations all over the world makes me the most qualified candidate to restore American

     greatness. America can be saved; with your support I am confident we will reenergize the spirit of the

     American people. I am relying on your dedication to spread the values, ideals, and principles of my

     Presidential campaign.




     Stephen, I am honored to call you a valuable member of Team Trump. With your support we can Make

     A merica Great Again!


    Sincerely,




     Donald J. Trump




                          ~ZS Fittli Avenue - Nrw Yo{4      t~kw YorM     1OG22          aww.Don~kl~~frump_cam

                                       Laic for by ~~cn~~~i ' •~~m~ !ar ?-es~aent. +nc                           ~
                                                                                                                 l
National interest - Wikipedia                                    https://en.wikipedia.org/wiki/National_interest
         Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page    5 of 20 Page ID #:8613


          WIKIPEDIA


          National interest
          The national interest, often referred to by the French expression raison d'Etat (English:
          "reason of State"), is a country's goals and ambitions, whether economic, military, cultural or
          otherwise. The concept is an important one in international
                                                                 _ __ ___ relations, where pursuit of the
          national interest is the foundation of the realist school.



            Contents
            History of the concept
            As a euphemism
            See also
            References
            Bibliography



          History ofthe concept
          In early human history the national interest was usually viewed as secondary to that of religion
          or morality. To engage in a war rulers needed to justify the action in these contexts. The first
          thinker to advocate for the primacy of the national interest is usually considered to be Niccolo
          Machiavelli.

          The practice is seen as being employed by France under the direction of its Chief Minister
          Cardinal Richelieu in the Thirty Years' War when it intervened on the Protestant side, despite
          its own Catholicism, to block the increasing power of the Catholic Holy Roman Emperor. At
          Richelieu's prompting, Jean de Silhon defended the concept of reason of state as "a mean
          between what conscience permits and affairs require."~i~ The notion of the national interest
          soon came to dominate European politics that became fiercely competitive over the next
          centuries. It is a form of reason "born of the calculation and the ruse of men" and makes of the
          state "a knowing machine, a work of reason"; the state ceases to be derived from the divine
          order and is henceforth subject to its own particular necessities.~~~

          States could now openly embark on wars purely out of self-interest. Mercantilism can be seen
          as the economicjustification of the aggressive pursuit of the national interest.

          A foreign policy geared towards pursuing the national interest is the foundation of the realist
          school of international relations. The realist school reached its greatest heights at the Congress
          of Vienna with the practice of the balance of powers, which amounted to balancing the national
          interest of several great and lesser powers.


1 of 3                                                                                              3/14/2020, 1:04 PM
     Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 6 of 20 Page ID #:8614


                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION

   STATE OF CALIFORNIA, et al.,
                    Plaintiffs,

              v.                                    CASE #: 4:20-cv-01563

   DONALD J. TRUMP,et al.,
                  Defendants.

      VERIFIED MOTION TO INTERVENE BY INTERESTED PARTY, CURRENTLY IN
   RELATED LSD TX](CASE #:1:18-CV-000681, FOR POTENTIAL MUTUAL SETTLEMENT
        BETWEEN CURRENT &PREVIOUS PARTIES, WITH BRIEF,IN SUPPORT

   Comes now,Stephen P. Wallace, moving the Court to GRANT Intervenor's Motion,
   having also Intervened in related [SD TX)(Case #:1:18-cv-00068);(see Enclosures)
   1 That ALL PARTIES hereto would confess that the HEALTH,SAFETY &WELL BEING
  ofthe DACA/DAPA Recipients is preeminent & a priority concern;
  2 That Intervenor has had "Every Viable OPTION Quashed" in the [SD TX] CASE,
  allowing "massive compounding of Legal Fees", when Intervenor possesses the
  [Intellectual Capital Property] to RESOLVE ALL MATTERS, under a "SOLE SOURCE
  CONTRACT",secured by a [Non-Disclosure/Non Circumventl Irrevocable Contract;
  Wherefore, Intervenor moves the Court to STAY the CASE, and ORDER Defendants
  to execute the [NDA/NCA] Agreement of RECORD in the [SD TX] CASE,sua sponte.
  *Copy emailed to all Parties                         Respectfully submitted,

,~,,~ ~~`~ S,`~ ~~~ v ,,~ ~~',~ ✓~~~~<~AFFIDAVIT
       swear/affirm the foregoing is true &correct under penalty of perjury.

  State of ~llI~l U'S                          ~       ~.~~ ~,~~~-~%~~~_-~
                                         ~~~
  County of       ~ ~
  Stephen P. Wallace appeared &signed this Affidavit this ~ day of March, 2020.

                     OFFICIAL SEAL                                            iyy'~
                    SUSAN SLAMgR
             NOTARY PUBLIC -STATE OF
              Ml'COMMISSION          ILLINOIS               N Ota r~/ P U I~ I I C
                            EXPIRES:06/04/22
Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 7 of 20 Page ID #:8615
       2:19-cv-01717-RGK-AGR Document 186 Filed 03/09/20 Page 1 of 30 Page ID #:5107



  1   Ellen E. McLaughlin(Pro Hac vice)
      E-mail: emclaughlin(c~seyfarth.com
 2    Noah Finkel(Pro Hac Vice)
      E-mail: nfinkel seyfarth.com
 3    Brian Stolzenbac (Pro Hac Vice)
      E-mail: bstolzenbach@seyfarth.com
 4    Sharilee Smentek Pro Hac Vice)
      E-mail: ssmentek seyfarth.com
 5    SEYFARTH SHA LLP
      233 South Wacker Drive Suite 8000
 6    Chicago, Illinois 60606-448
      Telephone: 312 460-5000
 7    Facsimile: ~312~ 460-7000
 g    Kristen M. Peters SBN 252296)
      E-mail: kmpe~ ters seyfarth.com
 g    SEYFARTH SH           LLP
      2029 Century Park East, Suite 3500
10    Los Angeles, California 90067-3021
      Telephone: 310 277-7200
11    Facsimile: 3103 201-5219
      Giovanna A. Ferrari SBN 229871)
12    E-mail: gferrari@se arth.com
      Chantelle C. E an( BN 257938)
13    E-mail: cegan se arth.com
      SEYFARTH          ~W LLP
14    560 Mission Street, 31st Floor
      San Francisco, California 94105
15    Telephone: 415 397-2823
      Facsimile: 4153 397-8549
16
      Kyllan Kershaw (Pro Hac Vice)
17    E-mail: kkershaw seyfarth.com
      SEYFARTH SH~~'i,LP
18    1075 Peachtree Street, NE,Suite 2500
      Atlanta, GA 30309
19    Telephone: (404)885-1500
      Facsimile: (404)892-7056
20
      Counsel for Defendant
21    U.S. SOCCER FEDERATION,INC.
                             UNITED STATES DISTRICT COURT
22                         CENTRAL DISTRICT OF CALIFORNIA
23    ALEX MORGAN,et al.,                        Case No. 2:19-cv-01717-RGK-AGR
24                     Plaintiffs,               DEFENDANT'S MEMORANDUM OF
                                                 POINTS AND AUTHORITIES IN
25                                               OPPOSITION TO PLAINTIFFS'
                                                 MOTION FOR PARTIAL SUMMARY
26    U.S. SOCCER FEDERATION,INC.,               JUDGMENT
27                     Defendant.                Judge:       Hon. R. Gary Klausner
~g                                               Hearing:     March 30, 2020 at 9:00 a.m.
                                                 Place:       Courtroom 850

       DEFENDANT'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS' MOTION
                               FOR PARTIAL SUMMARY JiJDGMENT
CM/ECF -California Central District-Query Attorneys      https:Uec£cacd.uscourts.gov/cgi-bin/gryAttorneys.pl?739234
          Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20     Page 8 of 20 Page ID #:8616


                                        Query     Reports       Utilities   Help   Log Out

                 2:19-cv-01717-RGK-AGR Alex Morgan et al v. United States Soccer Federation, Inc.
                                      R. Gary Klausner, presiding
                                      Alicia G. Rosenberg, referral
                                        Date filed: 03/08/2019
                                     Date of last filing: 03/13/2020

                                                        Attorneys

             Chantelle C Egan
             Seyfarth Shaw LLP
             560 Mission Street Suite 3100
             San Francisco, CA 94105
                                                                             United States Soccer Federation,Inc.
             415-397-2823                                   representing
                                                                              Defendant)
             415-397-8549(fax)
             cegan@seyfarth.com
              Assigned.• 08/28/2019
              ATTORNEY TO BE NOTICED


             David G Feher
             Winston and Strawn LLP
             200 Park Avenue
             New York, NY 10166-0005
             212-294-6700                                                   Abby Dahlkemper
                                                            representing
             212-294-4700(fax)                                              (Plaintiff
             dfeher@winston.com
              Assigned: 03/08/2019
              PRO HAC VICE
              ATTORNEY TO BE NOTICED


                                                                            Adrianna Franch
                                                                            (Plaintiff


                                                                            Alex Morgan
                                                                            (Plaintiff


                                                                            Allie Long
                                                                            (Plaintiff


                                                                            Alyssa Naeher
                                                                            (Plaintiff




1 of 17                                                                                                     3/14/2020, 1:09 PM
       Case 2:19-cv-01717-RGK-AGR
Carlos Cordeiro                                    Document
                resigns as US Soccer Federation president over ...
                                                                            219 Filed 03/16/20 Page 9 of 20 Page ID #:8617
                                                                                           https://www.msn.com/en-gb/sport/football/carlos-cordeiro-resigns-




                                                                          ~l~r ~rlcgrapl~

                                      Carlos Cordeiro resigns as US Soccer Federation
                                    president over women's national team equal-pay row
                                                                         Katie Whyatt   2 hrs ago




        O GETTV IMAGES CaAos Co~deiro talks to the press - GETN IMAGES


        Carlos Cordeiro has resigned as US Soccer Federation president, three days after the organisation claimed in legal documents as part of an
        o .going gender discrimination case that its female players had less skill and physical ability than their male counterparts.

         ;,- federation has faced global criticism for submissions saying that playing for the US men's national team "requires a higher level of skill boseu
        on speed and strength" than the women's team. Ahead of their game against Japan on Wednesday, the US national women's team turned their
        warm-up shirts inside out to hide the US Soccer logo -but not their four World Cup stars - to make clear their disgust at the federation. Sponsors,
        inclyding Coca-Cola, Budweiser and Volkswagen, also publicly condemned US Soccer.

        As a result, Cordeiro announced his resignation, on Twitter, without informing the federation's communications team, amid criticism from several
        federation board members over the governing body's legal filings -including Major League Soccer commissioner Don Garber. Former American
        midfielder Cindy Parlow Cone -previously the organisation's vice president -has now become the first female president in US Soccer's history.

        Cordeiro decided to quit after discussions with the USSF board, the 64 year-old said in a statement.




1 of5                                                                                                                                        3/13/2020, 10:12 AM
             Case 2:19-cv-01717-RGK-AGR Document 219 https://www.
                                                      Filed 03/16/20 Page 10 of 20 Page ID
Carlos Cordeiro resigns as US Soccer Federation president over   msn.com/en-gb/sport/footbalUcarlos-cordeiro-resigns-...
                                              #:8618


        ~ Getty (AP Photo/Jeffrey McWhorter)


        "My one and only mission has always been to do what is best for our federation, and it has become clear to me that what is best right now is a
        new direction;' he wrote."The arguments and language contained in this week's legal filing caused great offense and pain, especially to our
        extraordinary women's national team players who deserve better. It was unacceptable and inexcusable."


x       "I did not have the opportunity to fully review the filing in its entirety before it was submitted, and I take responsibility for not doing so. Had
        done so, I would have objected to language that did not reflect my personal admiration for our women's players or our values as an organisation.

        After discussions with the Board of Directors, I have decided to step down, effective immediately.

        "I will always treasure the many weeks that I spent with our women's national team players during the Worid Cup in France, and I'm thankful for
        their friendship. As US Soccer moves ahead with its defence against the lawsuit by the team, I hope that our remarkable women's players are
        always treated with the dignity, respect and admiration they truly deserve"




        ~ Getry (Photo by Alike lenneryGetry Images)


        The legal papers were submitted to federal court in Los Angeles as part of US So=cers' defence over gender discrimination filed by 28 of its female
        players last year. They have asked for around S66 million in back-pay under the Equal Pay Act and the Civil Rights Act of 1964. A trial is scheduled
        for May 5.

        Cordeiro had previously released a statement during Wednesday's game against Japan apologising for the arguments presented in the documents
        - which Ballon D'or winner Megan Rapinoe rejected.

        "While it is gratifying that there has been such a deafening outcry against USSFs blatant misogyny, the sexist culture and policies overseen by
        Carlos Cordeiro have been approved for years by the board of directors of USSF," the women's players said in a statement read out by
        spokeswoman Molly Levinson. "This institution must change and support and pay women players equally."

        Related: With most sporting events being cancelled, here are some documentaries to keep you entertained [Read Sport]
                                                          ~,•
                                                                                                                           .,
                                                       ~- .,          ~              -   ~         ~~_ .~
                                                               r :.
                                                               .                                                      ,.
                                                                                                           ~ 3~ ~rf
                                                                                                       _ _ ,i


                                                                          ._                        ate-         --
                                                                               ,`~                          --
                                                                                             ...                       ~~~(y
                                                                                                                           ~:y




2 of5                                                                                                                                        3/13/2020, 10:12 AM
          Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 11 of 20 Page ID
                                            #:8619
                                      Stephen P. Wallace
                                      1116 Sheffer Road Apt. F
                                        Aurora, Illinois 60505
                                          (630)995-1195
                                  I ndependentlustice@outlook.com
                                                                          October 3,2014
                                                                    Via Fax @(202)514-4001



      Michael E. Horowitz
      USDOJ INSPECTOR GENERAL
      950 Pennsylvania Avenue, NW
      Suite #4706
      Washington, DC 20530


        FORMAL REQUEST FOR STATUS UPDATE ON USDOJ SUBMISSIONS OF SEPTEMBER 22,
       2014; SEPTEMBER 24,2014, AND PENDING SEPTEMBER 19,2014 SUBMISSION TO US AG
       CHIEF OF STAFF,CINDY CHANG, REGARDING THE SEPTEMBER 10,2014 &SEPTEMBER 12,
            2014 CRIMINAL CHARGES FILED WITH FORMER ASSOCIATE US AG TONY WEST



      Dear USDOF Inspector General Horowitz:

       have Filed the above noted Criminal Charges with the respective USDOJ Agencies as a
      VICTIM US Tax Payer.(enclosures)

       This 3~d day of October, 2014, I Supplement my Charges under the provisions of the RICO
                 Private Attorney General Statutes, under penalty of perjury,to include:

       -[USA,ex rel; Private Attorney General, Stephen P. Wallace, and All those US
       Tax Payers similarly situated vs. RESPONDENTS,and John Does 1-10 not yet
           named for Reparations due US Government Agencies(compounded)].

~f/   Please respond via email, voicemail and US Mail which said Predicate Actors have
      continued to tamper with as "obstruction of justice". Thank you.

                                                                     Sincerely,


                                                    ~~
      Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 12 of 20 Page ID
                                 *********************
                                          #:8620
                                           ***   TX REPORT   ***
                                           *********************


                      T RANSMISSION OK

                      T X/RX NO                   2018
                      R ECIPIENT ADDRESS          1 2025144001
                      D ESTINATION ID
                      ST. TIME                    10/03 12:24
                      TIME USE                    01'42
                      P AGES SENT                    9
                      R ESULT                     OK




                                           Stephen P. Wafl~c~
                                       1 16 Sheffer Road Apt. F
                                          Aurora, Illinois 64505
                                              (630 995-~.~.95
                                  i ndec~enden~lustic~
                                            ~..~....w ~C~? a~tloak._cor~
                                                                 ---- -
                                                                                   Oct~:k~er 3, 201.4
                                                                             Via Fax ~a (~02j 5~4-4001




Michael ~. Horowitz
USDOJ fNSPECTOR GENERAE.
950 Pennsyl~rania Avenue, NW
Suite #X706
Washing#on, DC 20530


  FORMAL REQUEST FOR STATUS UPDATE ON USp~15U6M~SSIONS OF S~k~T~MBER 22.
 2014; S~PTEt1/iBER 24,201 ,AND PENdiNG SEPTEMBER 19,2014 SUBMI~S~EON TO US AG
 CHBEF OF STAFF, C!N_bY CHpNG,REGARDt~IG THE SEPTEMBER ~0,2014 &SEPTEMBER 12.
      2014 CRlMlNAL CHARGES FiLEO WITH FORMER ASSOCIATE US AG TINY V1l~5T


Dear USbO~ Inspector General Horowitz:

I have ~'ilEd the above noted Criminal Charges with the respective USDOJ ~;~enties as a
VICTIM US Tax Payer.(enclosures)

This 3'~ day of October,2014, t Supplement my Charges under the provis€ons of the RICO
          Private Attorney G~nerat Statutes, under penalty of p~rjua~y, to ir~wlude:

 ~ S ~~`/~   DV Y~A~• ~~i~i's+n /~~*~rMn~• r'~~~r.~~   Ci~r.L~.+.~ h   lA/..11...... ......,~ A If aL_~...~ t IC
Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 13 of 20 Page ID
 .,
    ~~C ~~ lIIj\~
                                 #:8621U.S. Department of Justice
 s,              ,, ,!4
 i       F~Sfh

 ,                                                     Office of the Inspector General

                                                       Investigations Division

                                                       1425 New York Ave~tue NW, Suite 7100
                                                       Washington, D.C. 20530




       November 17, 2014


       Stephen P. Wallace
       1 116 Sheffer Road, #F
       Aurora, IL 60505

       Dear Mr. Wallace:

      The purpose of this letter is to acknowledge receipt of your correspondence dated
      October 23, 2014. The matters that you raised are more appropriate for review by
      another office or Agency. Therefore, your complaint has been forwarded to:

                            U.S. Department of Justice
                            Office of Professional Responsibility
                            950 Pennsylvania Avenue, NW
                            Washington, DC 20530

      The Office of the Inspector General considers this matter closed. Any further
      correspondence regarding this matter should be directed to that office.

       hope this answers any questions you have relative to this matter.

      Sincerely,



      Office of the Inspector General
      Investigations Division
ti   ~   ,
             Case 2:19-cv-01717-RGK-AGR Document 219U.S.
              ~ ~~~,                                  Filed 03/16/20 ofPage
                                                         Department          14 of 20 Page ID
                                                                        Justice
                                              #:8622
              ~~                                                   Office of the Inspector General
                ~~~W a~R~U'',
                 T
                 }



                                                                  Investigations Division

                                                                   1425 Netiv York Avenue NW,Suite 7100
                                                                   Washington, D.C. 20530




               January 5, 2015

               Stephen Wallace
               1116 Sheffer Road
               Apartment F
               Aurora, (L 6u505


               Dear Mr. Wallace:

               The purpose of this letter is to acknowledge receipt of your correspondence dated
               October 3, 2014. The matters that you raised have been reviewed by the staff of the
               Investigations Division, Office of the Inspector General.

               The primary investigative responsibilities of this office are:

               • Allegations of misconduct committed by U.S. Department of Justice employees and
                 contractors; and

               • Waste and abuse by high ranking Department officials, or that affects major
                 programs and operations.

               This Office does not have jurisdiction in the matter you described. Therefore, your
               complaint was forwarded to the following office on December 8, 2014:

                                      U.S. Department of Justice
                                      Criminal Division

                                      Room 2107
                                      Washington, DC 20530
                                      Telephone Number 202-353-4641

               Any future correspondence regarding this matter should be directed to that office.

               Sincerely,



               Office of the Inspector General
               Investigations Division
Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 15 of 20 Page ID
                                 #:8623




                                                            U.S. Deprrdnent of)u:tioe

                                                            Mai! Refiaral Unrt


                                                           Woshingtoq D.C. 20330



                                                            February 23,2017


       S~ep~ P. Wallace
       P1ai~tYff
       F'riv~ Atweaoy ae~nT R~{atac
        1116 3h~ar ltosd, ppt F
       Au~+ar~, IL 60SOS-1936


       Dat Fti~a~d:

           Tbank you for yoar layer dated Febcu~ry ?2,241710 the A'tLorneY Q~a1.D   jr
       Ana~rreY C~e~al,c~ ,4~rroc~aate Atto~,r(i~eral, which was raoeivoid by tbo D
       ofJwtice~ Mail Referral Unit on Feb:wry 23~ 2017 gad awned ID Autab~ 37 32.

           Your latter will ba revie~wrod and if a rep~a~ or ad updrte u nas~sa~y it wit! be
       sort b y~ru w}t~tlrn 6~0 b      +~e►ys. If !'~  ~Y 9~.P               ~c~t to ~ ~1)
       S~3-T3~ +mod r~sr to ~rrr ID nua~b~er 37695 a►#~n roqu           aay te~r~ari
       oo~ning Your cc~rtr~pondau~.

                                                            Sit~c~arely.

                                                            Mail Rofcrral Unit
                                                            Dept of Jwdce
Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 16 of 20 Page ID
                                 #:8624


             `.                                                         U.S. Department of Justice
  . ~r                                                                  Office ofthe Inspector General
                                                                        Irzvestiga~ions Division
                                                                         1113 New YarkAur+ve, N.W., SHi~s 7100
                                                                         Washinglon OC 10330




    April 4,2017




   Stephen P. Wallace
   l 116 Sheffer Road Apt.F
   Aurora, IL 60505




   The purpose ofthis letter is to acknowledge receipt of rocent comespondenca. The matters which you
   raised have been reviewed by the staff ofthe lnvestigatioru Division, Office ofthe Insp~cor General.

   This Office does not have jurisdiction to investigeu allegations tfiat a Department ofJustice attorney has
   committed misconduct while exercising his or her litigation authority. Accordingly, your correspondence
   has boen referred to:

                                           U.S. Dtpsrtrnent of Justice
                                      Offico of Professional Responsibility
                                        950 Pennsylvania Avenue,N W
                                             Washington, DC 20530

                                          U. S. Department ofJustice
                                  Executive Office for United States Attorneys
                                        950 Pennsylvania Avenue,N W
                                            Washington, DC 20530

   Any further correspondence_regardi~g dais matter shaild be dirocted to those offjxs. _,__ _ _, _

   Any additional material you provide our office regarding this mattes will not be forwarded to the above
   offices. Instead, we recommend that you correspond directly with those offices if you havo additional
   information to provide. Please be advisod that this is the only correspondence you will rxeive from this
   Office rogarding this matter.

   Ifyou have new information that involves other allegations or issues rogarding DOJ employees,
   contracWrs, programs or operations, please fal free to submit that information to us.
Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 17 of 20 Page ID
   w
                                 #:8625
  ,~.
                                                                  l~.S. Department of Justicc
                                                                  017ice ~i~the Llspect~r Gexleral
                                                                  /m~c~sli~ulior7s Uii~isior~
                                                                  !J_'3 ~\~~r YUrk :I~~nue. ~` 61'. .17nle '!OQ
                                                                  {I~ir.churg~un. UC':ll_f.i!1




  July 21, 2017



  Stephen Wallace
  1 116 Sheffer Road, Apt.. F
  Aurora, IL 60505

  Dear Mr. \~I~allace:

  The purpose of'this letter is to acknowledge receipt of your correspondence dated June 2, 2017.
  The matters that you raised have been reviewed by the Investigations Division, Ot~ice of the
  Inspector General for the t~J.S. Department of Justice(DOJ).

  The primary investigative responsibilities of our Office ire:

         • Allegations of misconduct committed by DOJ employees and contractors; and

             Waste and abuse by high ranking D~J officials, or that affects I)OJ programs and
             operations.

  Our Ot~ice does not have jurisdiction regarding the matter you described. Therefore, as a
  courtesy, your complaint has been forwarded to the following office:

                          Administrative Office of the United States Courts
                                       1 Columbus Circle NE
                                      Washington. DL 20uG2

  Any additional material you provide our Office regarding this matter will not be forwarded to the
  above agency. Instead, any future correspondence regarding this matter should be directed to
  that office.

  Please be advised that this is the only correspondence you will receive frr~m our Office regarding
  this matter, unless you submit new information thai involves allegations or issues regarding DOJ
  employees, contractors, programs or operaticros.

  Thank you for giving us the opportunity to review your concerns.
        Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 18 of 20 Page ID
                                         #:8626




         US Soccer Brings in Latham After Arguing
         Women Players Are Less Skilled Than Men
         The organization faced a barrage of criticism after its lawyers at Seyfarth Shaw wrote that
         players on the U.S. Women's National Team "do not perform equal work requiring equal
         skill, effort, and responsibility under similar working conditions."

         By David Thomas ~ March 12, 2020 at 12:04 PM


        U.S. Women's National Soccer Teamforward Megan Rapinoe (#1S)in action duringfriendly
        game against Mexico as preparationfor 2019 Women 's World Cup in Harrison, New Jersey.
        (Shutterstock.com)

        'I`he president ofthe U.S. Soccer Federation on Wednesday announced it was bringing on
        Latham &Watkins after the group and its lawyers at Seyfarth Shaw ar ued in federal court that
    ~   the U.S. Women's National Team has less "skill" than the men's team.

         But at this point, it's unclear whether U.S. Soccer's decision to hire Latham means the federation
         will fire Seyfarth or the two firms will work together to push back again the class action claims    ~'
         made by female U.S. Soccer players, who have alleged the federation discriminates against them
         by paying players on the men's team more money.

         In a statement apologizing for U.S. Soccer's motion—which was filed in response to the
1,~      women's team's motion for summaryjudgment—federation president Carlos Cordeiro said the
J(       group is "making immediate changes."

        "I have asked the firm of Latham &Watkins to join and guide our legal strategy going forward,"
        Cordeiro said. "I have made it clear to our legal team that, even as we debate facts and figures in
        the course ofthis case, we must do so with the utmost respect not only for our women's national
        team players but for all female athletes around the world. As we do, we will continue to work to
        resolve this suit in the best interest of everyone involved."

         As of press time, there have been no withdrawal or appearance filings in the case docket for the  y
         U.S. District Court for the Central District of California. A spokesman for Seyfarth declined to
X        comment; spokesmen for Latham and U.S. Soccer did not respond to requests for comment as of
                                                                                                          ~~

         press time.
    Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 19 of 20 Page ID
                                     #:8627
                                Stephen P. Wallace
                                     1116 Sheffer Road Apt. F
                                      Aurora, Illinois 60505
                                        (630)995-1195
                                IndependentJusttce~outlook.com

 Georgetown Unfversity, Language &Linguistics-1979; Then moved to Kuwait for merchant
 banking relationships; then retained by AI-Sayassah Publishing to join their Netherlands office.

 Thunderbird Global, Glendale, AZ.-1974; Masters of International Management &Finance.

 Southern Methodist Unfverslty, Dallas, TX.-1973; Masters ofBusiness Administration/Finance.

 Loyola Universltsr, Chicago, IL.-1971: Bachelor of Arts in Political Science, Spending Junior Year
['69/'70] @the Loyola Rome Center, Italy, studying International Law &Realty Development.
...........................................................................................

 INDEPENDENT U.S. SENATE Candidate(OK);2008& 2010; vs. James Inhofe &Tom Coburn.

Indeaendenl Justice Institute, LtC, Washington DC-1997 to Present; Formed originally as a
non-profit Watchdog group monitoring judicial/legal malfeasance/misfeasance operating
'under color of law' by the Washington, DC prominent Firm,[Webster, Chamberlain & BeanJ ;
then as afor-profit Litigation Management Company(LMO),for Global Collection Services.

 River Oaks Deve/oament Coraorotlon, Tulsa, OK.-1990 to 2000; Master Planned (300 acre)
 upscale golf residential community lying on over a mile of scenic Arkansas River frontage.

 Burnham Park Plaza ReHab. Chicago-1985; Procured over CIS mJlllon Re-Develoament Equity
 Limited Partnerships Interests for Rehab of former Burnham YMCA into upscale condo/apts.

 Wallace investments, Tulsa, OK.-1984 to 2000: Realty/Oil &Gas Developr~nent of extensive
 Family Realty Holdings and the Oil &Gas Reserves lying thereunder.

World Trade Services, Inc., Tulsa &Houston.-1976 to 1979; President & Founder of Oklahoma
Export Management Company(EMC),specializing in logistics for chartering ships &expediting
drilling equipment worldwide. Secured ~aierpillarinternatlona/ as main Client.

Parker Orlllin4 Company. Tulsa &Houston.-1974 to 1976; Financial Planning &Control
Analyst for all Global Drilling Operations, as the largest land drilling company in the world.
Extensive travel for interaction with all global subsidies and their administrative officers.

Activities: Retired Tae Kwon Do Karate Black Belt &Budweiser Sponsored Tournament
Soccer Player.
                                                                                                                                                           PRIORRY MNL
   PRESS F/RM~                                  US POSTAGE PAID                                  FIRMLY TO SEAL                                              FLAT RATE     ,
                                                                                                                                                         POSTAGE REQUIRm


                                                       ■O~ V O             o604740
                                                                                 0507~2


                                  PRIORITY MAIL 2-DAY ~                                      I
                                                                           0 Lb 4.80 Oz
                                                                                                                                        FROM: ~~~-}~ ~~bl ~~ L~/lt~l
                                                                                   1004
                      EXPECTED DELIVERY DAY: 03/78/20
                                                                                                                             pjZ1✓~-T~' ,4T~DIeIV~~ ~rgl✓~~~L
                                                                           C032
                                                                                                                                                                 '~°~=
                                                                                                                                                                                                                #:8628




   PR I               T~ 1255 E TEMPLE ST                                                                                               ~
                          LOS ANGELES CA 90012.3332
                                                                                                                                           '~ r~ ~ ~. ~e nSd2~
         ''~ USPS SIGNATURE~TRACKING NUMBER                                                                                             ~33/ ~.S✓ Z,3 ~/
                                                                                                               n~~


                 ~
    ■ Date of deb
    ■ usPs rFwc             8510 8120 1802 0074 2$44 06
      intemation~
                                                                                                                                                      TO:
    ■ Limited irrtemational Insurance.
    ■ Pick up available.*
    ■ Ober supplies online.•                                                                      ~ '~
    ■ When used internationally, acustoms ~                                                To schedule free                              1.(S ~m cc,r~~o r•~.s-~
      declaratlon label may be required.                                                   Package Pickup.
                                                                                          scan the OR code.
     s Domestle ony


                                                                                                                                   ~s ~9,r,~es~ Ct~ ,
    III ~I~I~II~III~~IIIUIIII~~I~~I           EP14FOct2018
                                                                                                                                                                               Case 2:19-cv-01717-RGK-AGR Document 219 Filed 03/16/20 Page 20 of 20 Page ID




      P S00001000014                          00:~2~/2 x a ii2                           usPs.co~cKUP



# M~nw<N~ nnly   K Fns 11n~neNt~ ~hln'nenN M~ ~n~~tw~~w~ rrdnh~ h 7A 11~~ CM In~~~~~4~ni1 ~Afn~w~n~~ N.~ .w+~M....... ~..et~w~ N A IM
